United States Court of Appeals
                        FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 10-3038                                             September Term, 2014
                                                        FILED ON: JANUARY 23, 2015

IN RE: SEALED CASE


Consolidated with 12-3098
                                         ______

                       Appeal from the United States District Court
                               for the District of Columbia

                                         ______

       Before: HENDERSON, ROGERS and KAVANAUGH, Circuit Judges




     NOT AVAILABLE FOR PUBLIC
              VIEW


                            UNDER SEAL